EXHIBIT 10.38
 
EMPLOYMENT AGREEMENT
 
This EMPLOYMENT AGREEMENT (the “Agreement”) effective September 1, 2012 (the
“Effective Date”) is hereby executed by and between BioLife Solutions, Inc., a
Delaware corporation (the “Company”) and Aby J. Mathew (the “Employee”).
 
In consideration of the premises and the mutual covenants herein contained and
for other good and valuable consideration, the parties agree as follows:
 
1. Term of Employment; Employee Representation.
 
a. Employee’s term of employment shall be for a period of one year from and
including the Effective Date (the “Initial Term”); provided, however, that this
Agreement shall automatically renew for successive one (1) year periods in the
event either party does not send the other a “termination notice” at least
ninety (90) days prior to the expiry of the Initial Term, and in subsequent
years, prior to the expiry of any such successive annual period.  Employee and
the Company agree and acknowledge that Employee’s employment with the Company
may be terminated at any time, with or without cause, by the Company or
Employee, upon written notice in accordance with Section 6 of this Agreement.
 
b. Employee hereby represents to the Company that the execution and delivery of
this Agreement by Employee and the performance by Employee of the Employee’s
duties hereunder shall not constitute a breach of, or otherwise contravene, the
terms of any statute, law, regulation, employment agreement or other agreement
or policy to which Employee is a party or otherwise bound.
 
2. Position.
 
a. While employed hereunder, Employee’s title and position shall be Senior Vice
President and Chief Technology Officer.
 
While employed hereunder, Employee will devote Employee’s full business time and
best efforts to the performance of Employee’s duties hereunder and will not
engage in any other business, profession or occupation for compensation or
otherwise which would conflict with the rendition of such services either
directly or indirectly, without the prior written consent of the CEO; provided
that nothing herein shall preclude Employee from: (1) continuing to serve on the
board of directors or trustees of any business corporation or any charitable
organization on which he currently serves and which is identified on Exhibit A
hereto, or (2) subject to the prior approval of the CEO, from appointment to any
additional directorships or trusteeships, or (3) serve in an advisory role for
other business entities, provided in each case, and in the aggregate, that such
activities do not interfere with the performance of Employee’s duties hereunder
or conflict with Section 8 of this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
3. Base Salary, Achievement Bonus.  While employed hereunder, the Company shall
pay Employee a base salary (the “Base Salary”) at the annual rate of $200,000
payable in regular installments in accordance with the Company’s usual payment
practices.  Employee may be entitled to increases in Employee’s Base Salary, if
any, as may be determined from time to time in the sole discretion of the CEO
and Board of Directors, which shall be consistent with industry standards.
During the Initial Term and any successive terms, in addition to Employee's base
salary, Employee shall be entitled to an annual bonus of up to ten percent (10%)
of Employee’s base salary, payable annually, based upon the achievement of
specific milestones to be accomplished by the employee for the ensuing year as
determined by the CEO.
 
4. Employee Benefits.  The Company shall provide Employee the following benefits
during the term of his employment hereunder:
 
a. Coverage under all employee pension and welfare benefit programs, plans and
practices in accordance with the terms thereof, which the Company generally
makes available to its Employees.
 
b. Accrued paid vacation of four (4) weeks each calendar year, which shall be
the maximum number of days Employee may accrue at any time, and which shall be
taken at such times as are consistent with Employee’s responsibilities
hereunder.
 
5. Business Expenses.  Employee shall be reimbursed for the reasonable expenses
in carrying out his duties and responsibilities under this Agreement, including,
without limitation, expenses for travel and similar items related to such duties
and responsibilities.
 
6. Termination.  The Employee’s employment hereunder may be terminated by either
party at any time and for any reason; provided that Employee will be required to
give the Company at least 90 days advance written notice of any resignation of
Employee’s employment (unless the Company waives its right to receive such
90-day notice).  Notwithstanding any other provision of this Agreement, the
provisions of this Section 6 shall exclusively govern Employee’s rights upon
termination of employment with the Company and its affiliates.
 
a. By the Company for Cause; By the Employee Without Good Reason.
 
(i) The Employee’s employment hereunder may be terminated by the Company for
Cause (as defined below) at any time or by Employee without Good Reason after 90
days prior written notice (unless the Company waives such notice requirement or
a portion thereof).
 
(ii) For purposes of this Agreement, “Cause” shall mean:
 
(A) Employee’s continued failure substantially to perform Employee’s duties
hereunder (other than as a result of total or partial incapacity due to physical
or mental illness) for a period of 10 consecutive days following notice by the
Company to the Employee of such failure,
 
(B) dishonesty in the performance of Employee’s duties hereunder,
 
(C) an act or acts on Employee’s part constituting (a) a felony under the laws
of the United States or any state thereof, or (b) a misdemeanor involving moral
turpitude,
 
(D) Employee’s malfeasance or misconduct in connection with Employee’s duties
hereunder or any act or omission of Employee which is materially injurious to
the financial condition or business reputation of the Company or any of its
subsidiaries or affiliates, or
 
 
2

--------------------------------------------------------------------------------

 
 
(E) Employee’s breach of the provisions of Section 7 or 8 of this Agreement.
 
(iii) If Employee’s employment is terminated by the Company for Cause or by
Employee without Good Reason, Employee shall be entitled to receive:
 
(A) the Base Salary through the date of termination;
 
(B) reimbursement for any unreimbursed business expenses properly incurred by
Employee in accordance with Company policy prior to the date of Employee’s
termination; and
 
(C) such Employee Benefits, if any, as to which Employee may be entitled under
the employee benefit plans of the Company (the amounts described in clauses (A)
through (C) hereof being referred to as the “Accrued Rights”).
 
Following such termination of Employee’s employment by the Company for Cause or
by Employee without Good Reason, except as set forth in this Section
6(a),  Employee shall have no further rights to any compensation or any other
benefits under this Agreement.
 
b. Disability or Death.
 
(i) The Employee’s employment hereunder shall terminate upon Employee’s death
and if Employee becomes physically or mentally incapacitated and is therefore
unable for a period of sixty (60) consecutive days or for an aggregate of ninety
(90) days in any twelve (12) consecutive month period to perform Employee’s
duties (such incapacity is hereinafter referred to as “Disability”).  Any
question as to the existence of the Disability of Employee as to which Employee
and the Company cannot agree shall be determined in writing by a qualified
independent physician mutually acceptable to Employee and the Company.  If
Employee and the Company cannot agree as to a qualified independent physician,
each shall appoint such a physician and those two physicians shall select a
third who shall make such determination in writing.  The determination of
Disability made in writing to the Company and Employee shall be final and
conclusive for all purposes of the Agreement.
 
(ii) Upon termination of Employee’s employment hereunder for either Disability
or death, Employee or Employee’s estate (as the case may be) shall be entitled
to receive the Accrued Rights.
 
Following the termination of Employee’s employment hereunder due to death or
Disability, except as set forth in this Section 6(b), Employee shall have no
further rights to any compensation or any other benefits under this Agreement.
 
c. By the Company Without Cause or Resignation by Employee for Good Reason.
 
(i) The Employee’s employment hereunder may be terminated by the Company without
Cause or by Employee’s resignation for Good Reason.
 
(ii) For purposes of this Agreement, “Good Reason” shall mean:
 
(A) the occurrence of a “change in control” of the Company (as defined below);
 
 
3

--------------------------------------------------------------------------------

 
 
(B) without Employee’s express written consent, the Company materially changes
Employee’s position, duties, responsibilities, or status as in effect at the
time of the execution of this Agreement, other than  a change to the position,
duties, responsibilities, or status associated with the position of Senior Vice
President and Chief Technology Officer;
 
(C) a request by the Company that Employee relocate to another work location and
Employee’s refusal to do so;
 
(D) a failure by the Company to comply with any material provision of this
Agreement, which has not been cured within thirty (30) days after notice of such
non-compliance has been given by Employee to the Company, including but not
limited to (1) a reduction by the Company in Employee’s base salary as in effect
on the date hereof or as the same may be increased from time to time during the
term of this Agreement (other than as a result of a general salary reduction
affecting substantially all Company employees); (2) any failure by the Company
to obtain the assumption of this Agreement by any successor or assign of the
Company;
 
(iii) If Employee’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or if Employee resigns for Good Reason,
Employee shall be entitled to receive:
 
(A) the Accrued Rights;
 
(B) Subject to Executive’s continued compliance with the provisions of Section 7
and 8 of this Agreement, continued payment of the Base Salary (1) twelve months
after the date of such termination, with such payments to begin on the 15th day
of the month following separation and to continue on the 15th day of each
succeeding month for a total of 12 months or (2) in the event of a change of
control, continued payment of the Base Salary for a period of three months after
the effective date of the change of control event, with the payment of base
salary  to begin on the 15th day of the month following the change of control
and to continue on the 15th day of each succeeding month for a total of 12
months.
 
(C) In the event of a change of control, accelerated vesting of any remaining
unvested stock options
 
(iv) A “change in control” of the Company shall be deemed to have occurred if:
 
(A) There shall be consummated (1) any consolidation or merger of the Company in
which the Company is not the continuing or surviving corporation or pursuant to
which shares of the Company’s Common Stock would be converted into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company’s Common Stock immediately prior to the merger have the
same proportionate ownership of at least 50% of common stock of the surviving
corporation immediately after the merger, or (2) any sale, lease, exchange or
other transfer (in one transaction or a series of related transactions) of all,
or substantially all, of the assets of the Company;
 
(B) The stockholders of the Company approve any plan or proposal for the
liquidation or dissolution of the Company;
 
 
4

--------------------------------------------------------------------------------

 
 
(C) Any person (as such term is used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), shall become
the beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act)
of 50% or more of the Company’s outstanding Common Stock.
 
d. Notice of Termination.  Any purported termination of employment by the
Company or by Employee (other than due to Employee’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 12 (h) hereof.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.
 
7. Non-Disclosure Confidential Information and Trade Secrets; Non-Solicitation;
Works Made For Hire.
 
a. At any time during or after Employee’s employment with the Company, Employee
shall not, without the prior written consent of the Company, use, divulge,
disclose or make accessible to any other person, firm, partnership, corporation
or other entity any Confidential Information (as hereinafter defined) pertaining
to the business of the Company or any of its subsidiaries, except (i) while
employed by the Company, in the business of and for the benefit of the Company,
or (ii) when required to do so by a court of competent jurisdiction, by any
governmental agency having supervisory authority over the business of the
Company, or by any administrative body or legislative body (including a
committee thereof) with jurisdiction to order Employee to divulge, disclose or
make accessible such information.  For purposes of this Section 8(a),
“Confidential Information” shall mean non-public information concerning the
financial data, strategic business plans, intellectual property and other
non-public, proprietary and confidential information of the Company as in
existence as of the date of Employee’s termination of employment that, in any
case, is not otherwise available to the public (other than by Employee’s breach
of the terms hereof).  Employee agrees that all confidential information
described in this Paragraph of this Agreement is and constitutes trade secret
information and is the exclusive property of the Company.
 
b. Employee agrees that all confidential information described in Section 7a of
this Agreement is and constitutes trade secret information, and is the exclusive
property of the Company.    Employee agrees that the unauthorized use or
disclosure of any of the Company's confidential information or trade secrets
obtained during or following his employment with Company constitutes
misappropriation.  Employee agrees not to engage in any misappropriation at any
time, whether during or following the completion of his employment with the
Company.  In addition, during the period of his employment hereunder and for
twenty-four (24) months thereafter, Employee agrees that, without the prior
written consent of the Company, he shall not, on his own behalf or on behalf of
any person, firm or company, directly or indirectly, solicit, interfere with,
induce or attempt to induce, or offer employment to any person who has been
employed by the Company at any time during the twelve (12) months immediately
preceding such solicitation, or directly or indirectly solicit, interfere with,
induce or attempt to induce any customer of the Company to reduce, withdraw, or
withhold business from the Company.
 
 
5

--------------------------------------------------------------------------------

 
 
c. The results and proceeds of Employee’s services hereunder, including, without
limitation, any works of authorship resulting from Employee’s services during
Employee’s employment with the Company and/or any of the Company’s affiliates
and any works in progress, will be works-made-for hire and the Company will be
deemed the sole owner throughout the universe of any and all rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, with the right to use the same in
perpetuity in any manner the Company determines in its sole discretion without
any further payment to Employee whatsoever.  If, for any reason, any of such
results and proceeds will not legally be a work-for-hire and/or there are any
rights which do not accrue to the Company under the preceding sentence, then
Employee hereby irrevocably assigns and agrees to assign any and all of
Employee’s right, title and interest thereto, including, without limitation, any
and all copyrights, patents, trade secrets, trademarks and/or other rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company will have
the right to use the same in perpetuity throughout the universe in any manner
the Company determines without any further payment to Employee
whatsoever.  Employee will, from time to time as may be requested by the
Company, (i) during the term of Employee’s employment without further
consideration, and (ii) thereafter at Employee’s then current rate of
compensation, do any and all things which the Company may deem useful or
desirable to establish or document the Company’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or
assignments.  To the extent Employee has any rights in the results and proceeds
of Employee’s services that cannot be assigned in the manner described above,
Employee unconditionally and irrevocably waives the enforcement of such
rights.  This subsection is subject to and will not be deemed to limit,
restrict, or constitute any waiver by the Company of any rights of ownership to
which the Company may be entitled by operation of law by virtue of the Company
being Employee’s employer.  This Section does not apply to an invention for
which no equipment, supplies, facilities or Confidential Information was used,
which does not (i) relate to the business of the Company; (ii) relate to the
Company’s actual or demonstrable anticipated research or development.
 
d. Employee and the Company agree that the covenants outlined in this Section 7
are reasonable covenants under the circumstances, and further agree that if in
the opinion of any court of competent jurisdiction any such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this Section as to the court
shall appear not reasonable and to enforce the remainder of the covenants as so
amended.  Employee agrees that any breach of the covenants contained in this
Section 7 would irreparably injure the Company.
 
8. Non-Competition.
 
In view of the unique and valuable services that Employee has rendered and is
expected to render to the Company, and Employee's knowledge of the business of
the Company and proprietary information relating to the business of the Company
and similar knowledge regarding the Company that Employee has obtained and is
expected to obtain during the course of his employment with the Company and in
consideration of the compensation to be received by Employee hereunder, Employee
agrees that during the Employment Period and for a period of twelve months
immediately following the termination or expiration thereof he will not compete
with, or, directly or indirectly, own, manage, operate, control, loan money to,
or participate in the ownership, operation or control of, or be connected with
as a director, partner, consultant, agent, independent contractor or otherwise,
or acquiesce in the use of his name in any other business or organization which
is in competition with the Company in any geographical area in which the Company
is then conducting business or any geographical area in which, to the knowledge
of Employee at the time of cessation of employment, the Company plans to conduct
business within twenty four months from the date thereof.
 
 
6

--------------------------------------------------------------------------------

 
 
9. Specific Performance.  Employee acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any of the provisions of
Section 7 or 8 would be inadequate and, in recognition of this fact, Employee
agrees that, in the event of such a breach or threatened breach, in addition to
any remedies at law, the Company, without posting any bond, shall be entitled to
cease making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.
 
10. Arbitration.
 
a. Employee agrees that any dispute or controversy arising out of, relating to,
or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach, or termination thereof, shall be settled by
binding arbitration to be held in Snohomish County, WA, in accordance with the
National Rules for the Resolution of Employment Disputes then in effect of the
American Arbitration Association (the “Rules”).  The arbitrator may grant
injunctions or other relief in such dispute or controversy.  The decision of the
arbitrator will be final, conclusive and binding on the parties to the
arbitration.  Judgment may be entered on the arbitrator's decision in any court
having jurisdiction.
 
b. The arbitrator(s) will apply Washington state law to the merits of any
dispute or claim, without reference to rules of conflicts of law.  Employee
hereby consents to the personal jurisdiction of the state and federal courts
located in Washington (or such other state as to which the parties may agree)
for any action or proceeding arising from or relating to this Agreement or
relating to any arbitration in which the parties are participants.
 
c. EMPLOYEE HAS READ AND UNDERSTANDS THIS SECTION, WHICH DISCUSSES
ARBITRATION.  EMPLOYEE UNDERSTANDS THAT BY SIGNING THIS AGREEMENT, EMPLOYEE
AGREES TO SUBMIT ANY CLAIMS ARISING OUT OF, RELATING TO, OR IN CONNECTION WITH
THIS AGREEMENT, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE,
BREACH OR TERMINATION THEREOF TO BINDING ARBITRATION, AND THAT THIS ARBITRATION
CLAUSE CONSTITUTES A WAIVER OF EMPLOYEE'S RIGHT TO A JURY TRIAL AND RELATES TO
THE RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EMPLOYEE
RELATIONSHIP.
 
11. Miscellaneous.
 
a. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington, without regard to conflicts
of laws principles thereof.
 
Entire Agreement/Amendments.  This Agreement contains the entire understanding
of the parties with respect to the employment of Employee by the Company.  There
are no restrictions, agreements, promises, warranties, covenants or undertakings
between the parties with respect to the subject matter herein other than those
expressly set forth herein.  This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.
 
b. No Waiver.  The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.
 
c. Severability.  In the event that any one or more of the provisions of this
Agreement shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Agreement shall not be affected thereby.
 
 
7

--------------------------------------------------------------------------------

 
 
d. Assignment.  This Agreement shall not be assignable by Employee.  This
Agreement may be assigned by the Company to a company which is a successor in
interest to substantially all of the business operations of the Company.  Such
assignment shall become effective when the Company notifies the Employee of such
assignment or at such later date as may be specified in such notice.  Upon such
assignment, the rights and obligations of the Company hereunder shall become the
rights and obligations of such successor company, provided that any assignee
expressly assumes the obligations, rights and privileges of this Agreement.
 
e. Mitigation. Employee shall not be required to mitigate damages or the amount
of any salary continuation payments provided for under this Agreement by seeking
other employment or otherwise, nor shall the amount of any payments provided for
under this Agreement be reduced by any compensation earned by Employee as the
result of employment by another employer or self-employment after the date of
termination.
 
f. Successors; Binding Agreement.  This Agreement shall inure to the benefit of
and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.
 
g. Notice.  For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered, sent via telecopier/telefax, or
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below Agreement, or to
such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.
 
If to the Company:


Biolife Solutions, Inc.
3303 Monte Villa Parkway, Suite 310
Bothell, WA  98021
Attention:  Chief Executive Officer
 
If to Employee:


Aby J. Mathew
Bothell, WA 98021
 
Withholding Taxes.  The Company may withhold from any amounts payable under this
Agreement such Federal, state and local taxes as may be required to be withheld
pursuant to any applicable law or regulation.
 
h. Counterparts.  This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.
 
[Signatures on Next Page]
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.
 
 

 
“Company”
          BioLife Solutions, Inc.          
 
By:
/S/ Michael P. Rice        Name:  Michael P. Rice       Its:  Chief Executive
Officer                       “Employee”                /S/ Aby J. Mathew       
Aby J. Mathew  

 
 
9

--------------------------------------------------------------------------------

 
 
Exhibit A
 
(Permitted Activities) – NONE DECLARED
 
 
 
 
10

--------------------------------------------------------------------------------